Abatement Order filed December 2, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00781-CV
                                   ____________

                    IN THE MATTER OF I.F.M., Appellant




                On Appeal from the County Court at Law No. 2
                           Fort Bend County, Texas
                    Trial Court Cause No. 14-CJV-019259

                            ABATEMENT ORDER

      The clerk’s record has not been filed in this appeal. The Fort Bend County
Clerk has informed the court that appellant has not paid or made arrangements to
pay for the record. The court reporter has filed an extension request noting that
appellant is appealing as indigent. Appellant is represented by counsel, Cary
Marshall Faden, but this court is unaware whether appellant is entitled to proceed
without the payment of costs. See Tex. R. App. P. 37.3(c)(2)(B). Accordingly, we
enter the following order. See Tex. R. App. P. 35.3(c).
      We ORDER the judge of the County Court at Law No. 2 to immediately
conduct a hearing at which appellant, appellant’s counsel, if any, and counsel for
the State shall participate, either in person or by video teleconference, to determine
whether appellant desires to prosecute his appeal, and, if so, whether appellant is
indigent and, thus entitled to a free record and appointed counsel on appeal. The
judge may appoint appellate counsel for appellant if necessary. The judge shall see
that a record of the hearing is made, shall make findings of fact and conclusions of
law, and shall order the trial clerk to forward a record of the hearing and a
supplemental clerk’s record containing the findings and conclusions. The
transcribed record of the hearing, the court’s findings and conclusions, and a
videotape or compact disc, if any, containing a recording of the video
teleconference shall be filed with the clerk of this court within thirty days of the
date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM